Citation Nr: 0609059	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-12 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, 
Texas


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The appellant served on active duty from January October 1972 
to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Amarillo, Texas which denied the veteran's application for 
enrollment in the VA healthcare system.


FINDINGS OF FACT

1. The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2. The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The criteria for enrollment in the VA healthcare system are 
not met.  38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board that it has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
eliminated the concept of a well- grounded claim and 
redefines the obligations of VA with respect to the duty to 
notify and assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance and/or obtaining evidence, including, but not 
limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Furthermore, the Board notes that the 
resolution of this appeal depends on the application of the 
law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  For these reasons, because of the lack 
of legal entitlement to the benefits sought, the Board finds 
that the VCAA does not apply.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2005).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b) (2005). Beginning 
January 17, 2003, VA enrolled all priority categories of 
veterans except those veterans in priority category 8 who 
were not in an enrolled status on January 17, 2003. 38 C.F.R. 
§ 17.36(c) (2004).  

In this case, the veteran applied for enrollment in VA's 
health care system in May 2003.  He provided no financial 
information.  Based upon his status as a non-service-
connected veteran and the lack of financial information, he 
was assigned to priority group 8.  The veteran does not 
disagree with the date of receipt of his application, but 
essentially contends that he was not notified of the change 
in the cut off date of January 17, 2003 for enrollment and 
had he known he would have enrolled prior to that date.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law, and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

The Board notes that the claimant has argued that he was not 
aware of the change in the eligibility or otherwise he would 
have enrolled prior to the January 17, 2003 deadline.  
However, the Board notes that an argument that denying 
benefits violates a contract made by the Federal Government 
at the time the veteran enlisted in service has previously 
been considered and rejected by Federal Courts.  See Schism 
v. United States, 239 F.3d 1280 (Fed. Cir. 2001) (in which 
the United States Court of Appeals for the Federal Circuit 
held that certain military retirees are not entitled to free 
lifetime health care based on implied-in-fact contracts 
premised on promises made when they joined the service that 
they would receive free lifetime medical care for themselves 
and their dependents).  Accordingly, the Board concludes that 
the criteria for enrollment in the VA healthcare system are 
not met.


ORDER

Entitlement to enrollment in the VA healthcare system is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


